Citation Nr: 0931368	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right leg nerve 
damage.

2.  Entitlement to service connection for left leg nerve 
damage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk





INTRODUCTION

The Veteran had active service from December 1972 to March 
1973 and from October 1981 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a letter from an acquaintance dated 
July 2005 stating the Veteran applied for supplemental income 
from the Social Security Administration (SSA) for his 
disabilities.  However, the medical records and decision 
considered by SSA in deciding his claim are not currently in 
the Veteran's file.  Because the SSA's decision and the 
records upon which the agency based its determination are 
apparently relevant to VA's adjudication of his claim, VA is 
obliged to attempt to obtain and consider those records in 
adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2); see also Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  As such, the Board has no 
discretion and must remand this claim.

Additionally, another examination and opinion, based upon 
these obtained SSA records, are needed before the Board may 
make an informed decision concerning these claims.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain the Veteran's 
SSA records, including all medical records 
that formed the basis of the recent 
decision.  The efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder for consideration.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then also 
document this in the file and notify the 
Veteran accordingly.

2.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that the Veteran 
has right and/or left leg nerve damage 
that is related to or had its onset in 
service.  The examiner must opine as to 
whether it is at least as likely as not 
that the Veteran's service-connected left 
leg varicose veins either caused or 
aggravated any right and/or left leg nerve 
damage.  The claims folder should be made 
available to and reviewed by the examiner 
and the examiner must report all findings 
and conclusions in a legible examination 
report.

3.  The AMC should then readjudicate the 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

